DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are pending.  Applicant's response filed June 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2004/0005134 to Sun et al. in view of U.S. Patent No. 4,733,428 to Malinge et al. and JPH10-57845A to Matsui (see machine translation).
As to claim 1, Sun discloses a method of cleaning a fiber end face of an optical fiber supported by a ferrule substantially at a ferrule end face (see, e.g., Sun Abstract, paragraph [0056]), comprising: flowing a cleaning fluid through a flow channel from an input end of the flow channel toward an output end of the flow channel (see, e.g., Sun paragraph [0056] where clean fluid is flowed through flow channel 128), and passing the flow of the cleaning fluid through the output end of the flow channel to form a jet stream of the cleaning fluid (see, e.g., Sun paragraph [0056] and Fig. 8).
Sun does not explicitly disclose that the flow channel has a convergent output end.  Malinge discloses a similar method of cleaning an optical surface wherein the flow channel has a convergent output end (see Malinge Fig. 1, ref.#6 where the flow channel has a convergent output end).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sun to have a flow channel with a convergent output end as disclosed by Malinge and the results would have been predictable since said shape is known in the art (see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious).
The combination of Sun and Malinge does not explicitly disclose a flow disrupter element that resides stationary in the flow channel to form a disrupted flow of the cleaning liquid and that the disrupted flow leaves the output end of the flow channel to form a jet stream having a direction that varies with time and sweeps over the ferrule end face.  Matsui discloses a similar cleaning nozzle wherein a flow disrupter element is disposed in the inner flow channel to form a turbulent flow (see, e.g., Matsui Fig. 1, ref.#2 and 3, Abstract and paragraph [0011]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a flow disrupter element as disclosed by Matsui in the nozzle of Sun/Malinge in order to improve the cleaning ability of the nozzle (see Matsui paragraph [0011]). Regarding the recitation “having a direction that varies with time and sweeps over the ferrule end face,” the combination of Sun, Malinge and Matsui discloses that the flow disrupter element generates a turbulent flow jet stream (see Matsui paragraph [0011]) and as such is considered as forming a jet stream that has a direction that varies with time and sweeps over the ferrule end face.
As to claim 2, the combination of Sun, Malinge and Matsui discloses that the cleaning fluid can be a solvent or gas (see Sun paragraphs [0022], [0067], [0076]).
As to claim 3, as discussed above with respect to the rejection of claim 1, the combination of Sun, Malinge and Matsui discloses that the flow disrupter element generates a turbulent flow jet stream (see Matsui paragraph [0011]) and as such is considered as generating a shear force at the ferrule end face that varies with time.
As to claim 5, as discussed above with respect to the rejection of claim 1, the combination of Sun, Malinge and Matsui discloses that the flow disrupter element generates a turbulent flow jet stream (see Matsui paragraph [0011]) and as such is considered as also having a stagnation zone at the ferrule end face and wherein the stagnation zone moves relative to the ferrule end face.
As to claim 6, the combination of Sun, Malinge and Matsui discloses a single disrupter element (see Malinge Fig. 1 or 2 where ref#2, 3 is considered the disrupter element).
As to claim 7, the combination of Sun, Malinge and Matsui discloses supporting the ferrule in an optical fiber connector (see Sun paragraphs [0042], [0044], [0056]).

Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2004/0005134 to Sun et al. in view of U.S. Patent No. 4,733,428 to Malinge et al., JPH10-57845A to Matsui (see machine translation) and further in view of U.S. Patent No. 3,807,632 to Johnson, Jr. and/or U.S. Patent App. Pub. No. 2015/0360263 to Kakutani et al.
As to claim 8, Sun discloses a method of cleaning a fiber end face of an optical fiber supported by a ferrule substantially at a ferrule end face (see, e.g., Sun Abstract, paragraph [0056]), comprising: positioning the ferrule relative to a nozzle that includes an inner flow channel so that an output end of the inner flow channel is spaced apart from and confronts the ferrule end face and directing a cleaning fluid through the inner flow channel to the output end and forming a jet stream of cleaning fluid (see, e.g., Sun Fig. 5 and paragraph [0056] where clean fluid is flowed through inner flow channel 128 to an output end that is spaced apart from and confronts the ferrule end space and Fig. 8)
Sun does not explicitly disclose that the flow channel has a convergent output end.  Malinge discloses a similar method of cleaning an optical surface wherein the flow channel has a convergent output end (see Malinge Fig. 1, ref.#6 where the flow channel has a convergent output end).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sun to have a flow channel with a convergent output end as disclosed by Malinge and the results would have been predictable since said shape is known in the art (see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious).  While the combination of Sun and Malinge does not explicitly disclose that the converging taper defines the output end of the inner flow channel, changes in shape and changes in size/proportion does not provide patentable significance absent persuasive evidence of secondary considerations (see MPEP 2144.04(IV)).  It is known in the art to have an inner flow channel extend through the convergent tip (see, e.g., Johnson Fig. 1 or Kakutani Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the inner flow channel of Sun/Malinge extend through the convergent tip and the results would have been predictable.
The combination of Sun, Malinge and further in view of Johnson and/or Kakutani does not explicitly disclose a flow disrupter element that resides stationary in the flow channel to form a disrupted flow of the cleaning liquid and that the disrupted flow leaves the output end of the flow channel to form a jet stream having a direction that varies with time and sweeps over the ferrule end face.  Matsui discloses a similar cleaning nozzle wherein a flow disrupter element is disposed in the inner flow channel to form a turbulent flow (see, e.g., Matsui Fig. 1, ref.#2 and 3, Abstract and paragraph [0011]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a flow disrupter element as disclosed by Matsui in the nozzle of Sun/Malinge/Johnson/Kakutani in order to improve the cleaning ability of the nozzle (see Matsui paragraph [0011]). Regarding the recitation “wherein the jet stream has a time-varying direction that causes the jet stream to sweep over the ferrule end face,” the combination of Sun, Malinge and Matsui discloses that the flow disrupter element generates a turbulent flow jet stream (see Matsui paragraph [0011]) and as such is considered as forming a jet stream that has a direction that varies with time and sweeps over the ferrule end face.  Regarding the position of the flow disrupter element being disposed upstream of the converging taper, Matsui discloses that at least one end of the flow disrupter element is disposed upstream of the converging taper (see Matsui Figs. 1-3, ref.#3).
As to claim 9, the combination of Sun, Malinge and Matsui and further in view of Johnson and/or Kakutani discloses that the cleaning fluid can be a solvent or gas (see Sun paragraphs [0022], [0067], [0076]).
As to claim 10, the combination of Sun, Malinge and Matsui and further in view of Johnson and/or Kakutani discloses that the end face can include contaminants (see Sun paragraph [0006]) and that the cleaning method removes the contaminants (read as imparting an amount of shear force to the ferrule end face sufficient to remove the contaminants) (see Sun paragraph [0009]).
As to claim 12, the combination of Sun, Malinge and Matsui and further in view of Johnson and/or Kakutani discloses that the inner flow channel can be defined by an inner surface of an inner housing that also includes an outer surface and further comprising after act d), removing the cleaning fluid through an outer flow channel defined by the outer surface of the inner housing and an inner surface of an outer housing that surrounds the outer surface of the inner housing (see Sun Fig. 8).

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter was provided in the previous Office Action dated March 30, 2022 and is hereby incorporated in full.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Matsui is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Matsui is considered to be both in the field of applicant’s endeavor (cleaning nozzles) as well as reasonably pertinent to the particular problem with which the applicant was concerned (optimizing cleaning of a cleaning nozzle).  Applicant’s arguments that Matsui is non-analogous because Matsui discloses cavitation in the nozzle, said arguments are not persuasive because the Matsui discloses that the cavitation caused by the flow element improves the cleaning ability of the cleaning nozzle by causing turbulent flow (see Matsui paragraph [0011]), and one of ordinary skill in the art at the time of filing would be motivated to include said flow disrupter element in order to improve the cleaning ability as disclosed by Matsui.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, Matsui discloses the use of a flow disrupter element in a cleaning nozzle and provides the motivation of including said flow disrupter element in a cleaning nozzle (improving cleaning ability of a cleaning nozzle) and said knowledge was gleaned from Matsui and not from applicant’s disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714